2007 Sakharov Prize (announcement of winner)
Ladies and gentlemen, I have another announcement to make before we move on to the budget. At its meeting this morning - Thursday, 25 October - the Conference of Presidents unanimously chose the winner of the Sakharov Prize. For his commitment to the all-too-long-forgotten victims in Darfur, the Conference decided that the prize would be awarded to Salih Mahmoud Osman.
(Applause)
For more than 20 years, Mr Osman, a human-rights lawyer and member of the Sudanese Organisation against Torture, has been defending countless victims of the conflict in Darfur who have been arbitrarily imprisoned, driven from their homes and tortured or who face the death penalty. His seat in the Sudanese Parliament now enables him to bring their cause to the attention of the international community, though sometimes at great personal sacrifice.
Mr Osman champions the cause of dialogue and justice against violence and tyranny. Without democracy there can be no justice. By awarding the Sakharov Prize to Salih Mahmoud Osman, the European Parliament would like to support the work of this courageous man who has become the voice of Darfur and, through him, to support the establishment of the rule of law in Sudan.
The formal presentation of the prize will take place in Strasbourg on Tuesday, 11 December.
In addition, I should like to inform you that the Conference of Presidents was also unanimous in its view that we should consider an appropriate way to honour the murdered Russian journalist Anna Politkovskaya, and ...
(Applause)
... the Conference of Presidents will decide at its next meeting what form that tribute will take.